                        Case 3:20-cv-00370-BAS-MSB Document 1 Filed 02/27/20 PageID.1 Page 1 of 32



                         1   HAEGGQUIST & ECK, LLP
                             AMBER L. ECK (177882)
                         2
                              ambere@haelaw.com
                         3   ALREEN HAEGGQUIST (221858)
                              alreenh@haelaw.com
                         4
                             AARON M. OLSEN (259923)
                         5    aarono@haelaw.com
                             IAN PIKE (329183)
                         6
                              ianp@haelaw.com
                         7   225 Broadway, Suite 2050
                         8   San Diego, CA 92101
                             Telephone: 619-342-8000
                         9   Facsimile: 619-342-7878
                        10
                             Attorneys for Plaintiffs and the Proposed Class
                        11
HAEGGQUIST & ECK, LLP




                        12                       UNITED STATES DISTRICT COURT
                        13                     SOUTHERN DISTRICT OF CALIFORNIA
                        14   SEAN BURKE and JAMES                     Case No.: '20CV0370 BAS MSB
                        15   POMERENE, Individually and on
                             Behalf of All Others Similarly           CLASS ACTION
                        16   Situated,
                        17                                            CLASS ACTION COMPLAINT
                                         Plaintiffs,
                        18
                                   v.
                        19
                             CLEARVIEW AI, INC., a Delaware
                        20   Corporation; HOAN TON-THAT, an
                        21   Individual; RICHARD SCHWARTZ,
                             an Individual; and
                        22   DOES 1 through 10, inclusive,            DEMAND FOR JURY TRIAL
                        23
                                         Defendants.
                        24
                        25
                        26
                        27
                        28
                        Case 3:20-cv-00370-BAS-MSB Document 1 Filed 02/27/20 PageID.2 Page 2 of 32



                         1         Plaintiffs Sean Burke and James Pomerene (“Plaintiffs”), by their attorneys,
                         2   bring this action individually and on behalf of all others similarly situated against
                         3   Defendants Clearview AI, Inc. (“Clearview”), Hoan Ton-That, Richard Schwartz,
                         4   and DOES 1 through 10, inclusive (collectively, “Defendants”). Plaintiffs make
                         5   the following allegations upon information and belief (except those allegations as
                         6   to the Plaintiffs or their attorneys, which are based on personal knowledge), based
                         7   upon an investigation that is reasonable under the circumstances, which allegations
                         8   are likely to have evidentiary support after a reasonable opportunity for further
                         9   investigation and/or discovery.
                        10                                 NATURE OF ACTION
                        11         1.       The disturbing conduct at issue in this Complaint was highlighted in
HAEGGQUIST & ECK, LLP




                        12   a letter by Senator Edward J. Markey to Clearview about its use of technology to
                        13   collect, generate, and sell consumers’ biometric information without their consent:
                        14              “Widespread use of your technology could facilitate dangerous
                        15              behavior and could effectively destroy individuals’ ability to go
                                                    about their daily lives anonymously.”
                        16
                                     “The ways in which this technology could be weaponized are vast
                        17
                                                             and disturbing.”
                        18
                                   2.       As warned by Senator Markey, “[a]ny technology with the ability to
                        19
                             collect and analyze individuals’ biometric information has alarming potential to
                        20
                             impinge on the public’s civil liberties and privacy.” Indeed, Defendants’ use of
                        21
                             Clearview’s technology does just that and violates California and Illinois privacy
                        22
                             protection statutes, among other laws.
                        23
                                   3.       Without notice or consent, Clearview illicitly “scraped” hundreds, if
                        24
                             not thousands or more, websites, such as Facebook, Twitter, and Google, for over
                        25
                        26
                        27
                        28
                                                                        2
                                                             CLASS ACTION COMPLAINT
                        Case 3:20-cv-00370-BAS-MSB Document 1 Filed 02/27/20 PageID.3 Page 3 of 32



                         1   three billion images of consumers’ faces.1 Clearview’s automated scraping of
                         2   images violates the policies of websites like Facebook and Twitter, the latter of
                         3   which specifically prohibits scraping to build facial recognition databases.
                         4   Unlawfully, Defendants stored billions of scraped images of faces in Clearview’s
                         5   database, used its facial recognition software to generate biometric information
                         6   (aka a “Faceprint”) to match the face to identifiable information, and then sold
                         7   access to the database to third-party entities and agencies for commercial gain.
                         8         4.     In clear violation of multiple privacy laws, Clearview sold for a profit
                         9   access to billions of consumers’ Faceprints to law enforcement agencies and
                        10   private companies across the country. Consumers did not receive notice of this
                        11   violation of their privacy rights, and they certainly have not consented to it – in
HAEGGQUIST & ECK, LLP




                        12   writing or otherwise. Clearview and its customers, including law enforcement and
                        13   each of their employees, staff, and any number of other people, may be able to
                        14   access billions of consumers’ identities, social connections, and other personal
                        15   details based on the Faceprint created and sold by Clearview. As acknowledged
                        16   by the co-director of the High-Tech Law Institute at Santa Clara University, the
                        17   “weaponization possibilities of this are endless.” Imagine a rogue employee of one
                        18   of Clearview’s customers who wants to stalk potential romantic partners, a foreign
                        19   government using it to discover information to use to blackmail key individuals,
                        20   or law enforcement agencies prying into the private lives of citizens with no
                        21   probable cause or reasonable suspicion. The “dystopian future” of a mass
                        22   surveillance state has arrived with the erosion of privacy for billions of people, and
                        23   Clearview is at the helm.
                        24
                        25
                             1
                                   Web “scraping” (aka web harvesting or web data extraction) is data scraping
                        26   used for extracting data from websites. It is a form of copying, in which specific
                        27   data is gathered/fetched and copied/processed from the web, typically into a
                        28   central local database or spreadsheet, for later use.
                                                                        3
                                                            CLASS ACTION COMPLAINT
                        Case 3:20-cv-00370-BAS-MSB Document 1 Filed 02/27/20 PageID.4 Page 4 of 32



                         1         5.     To redress the harms suffered, Plaintiffs, individually and on behalf
                         2   of The Class and sub-classes (as defined herein below) bring claims for: (1)
                         3   violation of California’s Unfair Competition Law, Business & Professions Code
                         4   § 17200, et seq. (“UCL”) (predicated on, inter alia, violation of the California
                         5   Consumer Privacy Act of 2018, California Civil Code § 1798.100, et seq.
                         6   (“CCPA”) (on behalf of Plaintiff Burke and the CCPA Class, Commercial
                         7   Misappropriation Class, and Unjust Enrichment Class against all Defendants); (2)
                         8   violation of California Civil Code § 3344(a) (“Commercial Misappropriation”) (on
                         9   behalf of Plaintiff Burke and the Commercial Misappropriation Class against all
                        10   Defendants); (3) unjust enrichment (aka “restitution” or “quasi-contract”) (on
                        11   behalf of Plaintiff Burke and the Unjust Enrichment Class against Clearview); and
HAEGGQUIST & ECK, LLP




                        12   (4) violation of the Illinois Biometric Information Privacy Act, 740 ILCS 14/1, et
                        13   seq. (“BIPA”) (on behalf of Plaintiff Pomerene and the BIPA Class against all
                        14   Defendants).2
                        15                                    JURISDICTION
                        16         6.     This Court has original jurisdiction over this action under 28 U.S.C.
                        17   § 1332(a) as well as the Class Action Fairness Act of 2005, 28 U.S.C. § 1332(d)(2)
                        18   (“CAFA”), as to the named Plaintiffs and every member of The Class, because the
                        19   proposed Class contains more than 100 members, the aggregate amount in
                        20   controversy exceeds $5 million, and Class members reside in California and are
                        21   therefore diverse from Defendants. The Court has supplemental jurisdiction over
                        22   Plaintiffs’ state law claims pursuant to 28 U.S.C. § 1367(a).
                        23         7.     This Court has personal jurisdiction over Plaintiffs because Plaintiffs
                        24   submit to the Court’s jurisdiction for purpose of this Complaint. This Court has
                        25   personal jurisdiction over Clearview because it does a substantial amount of
                        26   business in California, including in this District; is authorized to conduct business
                        27
                        28   2
                                   The Sub-Classes are defined below in Paragraphs 51-52 of the Complaint.
                                                                    4
                                                           CLASS ACTION COMPLAINT
                        Case 3:20-cv-00370-BAS-MSB Document 1 Filed 02/27/20 PageID.5 Page 5 of 32



                         1   in California, including in this District; and/or has intentionally availed itself of
                         2   the laws and markets of this District through the use, promotion, sale, marketing,
                         3   and/or distribution of its products and services at issue in this Complaint.
                         4          8.        This Court has personal jurisdiction over Defendants Hoan Ton-That
                         5   and Richard Schwartz because, as set forth in more detail below, they conspired
                         6   with Clearview to further the illegal scheme alleged in this Complaint, which
                         7   directly targeted and impacted thousands, if not millions, of California residents
                         8   and citizens, including in this District. Defendants Ton-That and Schwartz
                         9   consented to, authorized, and directed the business conduct at issue in California,
                        10   including in this District and have availed themselves of the laws and markets of
                        11   this District.
HAEGGQUIST & ECK, LLP




                        12          9.        Venue is proper in this District pursuant to 28 U.S.C. § 1391(b),
                        13   because a substantial part of the events or omissions giving rise to the claims
                        14   occurred in this District. Venue is also proper under 18 U.S.C. § 1965(a), because
                        15   Clearview transacts a substantial amount of its business in this District.
                        16   Alternatively, venue is proper under 28 U.S.C. § 1391(b)(3) because this Court has
                        17   personal jurisdiction over Defendants.
                        18                                       THE PARTIES
                        19                                     Plaintiff Sean Burke
                        20          10.       Plaintiff Sean Burke is a natural person and over the age of eighteen.
                        21   Plaintiff Burke is, and at all relevant times has been, a resident and citizen of San
                        22   Diego, California.
                        23          11.       Throughout the relevant period of this Complaint, numerous
                        24   photographs that include images of Plaintiff Burke’s face were uploaded to various
                        25   internet-based platforms and websites, including on Facebook, Twitter, Instagram,
                        26   Google, Venmo, and/or YouTube.
                        27          12.       Based on information and belief, Clearview “scraped” images of
                        28   Plaintiff Burke’s face from internet-based websites, in violation of several of the
                                                                      5
                                                               CLASS ACTION COMPLAINT
                        Case 3:20-cv-00370-BAS-MSB Document 1 Filed 02/27/20 PageID.6 Page 6 of 32



                         1   websites’ terms of use and stored them in its database. Clearview’s software
                         2   application then applied facial recognition software to the images of Plaintiff
                         3   Burke’s face, calculated his unique physical characteristics, and generated a
                         4   biometric template therefrom. Clearview generated biometric information (a
                         5   “Faceprint”) enabling the identification of Plaintiff Burke, in direct violation of
                         6   the laws identified in this Complaint, including the BIPA and CCPA. Clearview
                         7   then sold access to its database containing Plaintiff Burke’s photograph and
                         8   Faceprint to third-party entities for commercial monetary gain in an amount to be
                         9   determined at trial.
                        10         13.    Plaintiff Burke never consented, agreed, or gave permission – written
                        11   or otherwise – to Clearview to collect, capture, purchase, receive through trade,
HAEGGQUIST & ECK, LLP




                        12   obtain, sell, lease, trade, disclose, redisclose, disseminate, or otherwise profit from
                        13   or use his photograph and biometric information and identifiers. Likewise,
                        14   Clearview never informed Plaintiff Burke by written notice or otherwise that
                        15   Plaintiff Burke could prevent Clearview from collecting, capturing, purchasing,
                        16   receiving through trade, obtaining, selling, leasing, trading, disclosing,
                        17   redisclosing, disseminating, or otherwise profiting from or using his photograph
                        18   and biometric information and identifiers. Similarly, Plaintiff Burke was never
                        19   provided with an opportunity to prohibit or prevent Clearview from collecting,
                        20   capturing, purchasing, receiving through trade, obtaining, selling, leasing, trading,
                        21   disclosing, redisclosing, disseminating, or otherwise profiting from or using his
                        22   photograph and biometric information and identifiers.
                        23         14.    As a result of Clearview’s unauthorized collecting, capturing,
                        24   purchasing, receiving through trade, obtaining, selling, leasing, trading, disclosing,
                        25   redisclosing, disseminating, or otherwise profiting from or using Plaintiff Burke’s
                        26   photograph and biometric information and identifiers, Plaintiff Burke was
                        27   deprived of his control over that valuable and sensitive information. By depriving
                        28   him of his control over this valuable information, Clearview misappropriated the
                                                                       6
                                                            CLASS ACTION COMPLAINT
                        Case 3:20-cv-00370-BAS-MSB Document 1 Filed 02/27/20 PageID.7 Page 7 of 32



                         1   value of his photograph and biometric information and identifiers. Clearview has
                         2   unlawfully profited therefrom. Plaintiff Burke has further suffered damages in the
                         3   diminution in value of his sensitive biometric information and identifiers –
                         4   information which is now at higher risk of privacy violations.
                         5                                Plaintiff James Pomerene
                         6          15.    Plaintiff James (aka “Jim”) Pomerene is a natural person and over the
                         7   age of eighteen. Plaintiff Pomerene is, and at all relevant times has been, a resident
                         8   and citizen of Rockford, Illinois.
                         9          16.    Throughout the relevant period of this Complaint, photographs that
                        10   include images of Plaintiff Pomerene’s face were uploaded to various internet-
                        11   based platforms and websites, including Facebook, Twitter, Instagram, Google,
HAEGGQUIST & ECK, LLP




                        12   Venmo, and/or YouTube.
                        13          17.    Based on information and belief, Clearview “scraped” images of
                        14   Plaintiff Pomerene’s face from internet-based websites, in violation of several of
                        15   the websites’ terms of use and stored them in its database. Clearview’s software
                        16   application then applied facial recognition software to the images of Plaintiff
                        17   Pomerene’s face, calculated his unique physical characteristics, and generated a
                        18   biometric template therefrom. Clearview generated biometric information (a
                        19   “Faceprint”) enabling the identification of Plaintiff Pomerene, in direct violation
                        20   of the laws identified in this Complaint, including the BIPA and CCPA. Clearview
                        21   then sold access to its database containing Plaintiff Pomerene’s photograph and
                        22   Faceprint to third-party entities for a commercial monetary gain in an amount to
                        23   be determined at trial.
                        24          18.    Plaintiff Pomerene never consented, agreed, or gave permission –
                        25   written or otherwise – to Clearview to collect, capture, purchase, receive through
                        26   trade, obtain, sell, lease, trade, disclose, redisclose, disseminate, or otherwise profit
                        27   from or use his photograph and biometric information and identifiers. Likewise,
                        28   Clearview never informed Plaintiff Pomerene by written notice or otherwise that
                                                                   7
                                                             CLASS ACTION COMPLAINT
                        Case 3:20-cv-00370-BAS-MSB Document 1 Filed 02/27/20 PageID.8 Page 8 of 32



                         1   Plaintiff Pomerene could prevent Clearview from collecting, capturing,
                         2   purchasing, receiving through trade, obtaining, selling, leasing, trading, disclosing,
                         3   redisclosing, disseminating, or otherwise profiting from or using his photograph
                         4   and biometric information and identifiers. Similarly, Plaintiff Pomerene was never
                         5   provided with an opportunity to prohibit or prevent Clearview from collecting,
                         6   capturing, purchasing, receiving through trade, obtaining, selling, leasing, trading,
                         7   disclosing, redisclosing, disseminating, or otherwise profiting from or using his
                         8   photograph and biometric information and identifiers.
                         9         19.     As a result of Clearview’s unauthorized collecting, capturing,
                        10   purchasing, receiving through trade, obtaining, selling, leasing, trading, disclosing,
                        11   redisclosing, disseminating, or otherwise profiting from or using Plaintiff
HAEGGQUIST & ECK, LLP




                        12   Pomerene’s photograph and biometric information and identifiers, Plaintiff
                        13   Pomerene was deprived of his control over that valuable and sensitive information.
                        14   By depriving him of his control over this valuable information, Clearview
                        15   misappropriated the value of his photograph and biometric information and
                        16   identifiers. Clearview has unlawfully profited therefrom. Plaintiff Pomerene has
                        17   further suffered damages in the diminution in value of his sensitive biometric
                        18   information and identifiers – information which is now at higher risk of privacy
                        19   violations.
                        20                             Defendant Clearview AI, Inc.
                        21         20.     Defendant Clearview AI, Inc., is a private, for-profit Delaware
                        22   Corporation, with its principal place of business located in in New York, New
                        23   York. Clearview markets its product throughout the United States, including in
                        24   California and Illinois. Based on information and belief, a large majority of the
                        25   websites and platforms from which Clearview illicitly scraped the images of faces
                        26   of billions of consumers are owned and operated by California-based companies,
                        27   such as Facebook.
                        28
                                                                        8
                                                            CLASS ACTION COMPLAINT
                        Case 3:20-cv-00370-BAS-MSB Document 1 Filed 02/27/20 PageID.9 Page 9 of 32



                         1         21.    Defendant Clearview is a “private entity” within the meaning of the
                         2   BIPA, which defines “private entity” as “any individual, partnership, corporation,
                         3   [etc.] … however organized.” 740 ULCS 14/10. Based on information and belief,
                         4   Clearview is also a “business” within the meaning of the CCPA because: (i) it is a
                         5   corporation; (ii) it operates for a profit or financial benefit of its shareholders or
                         6   other owners; (iii) it does business in the State of California; (iv) it collects
                         7   “consumers’ personal information” and determines the purposes and means of the
                         8   processing of consumers’ personal information; and (v) it derives 50 percent or
                         9   more of its annual revenues from selling consumers’ personal information and/or
                        10   its sells and/or shares for commercial purposes, alone or in combination, the
                        11   personal information of 50,000 or more consumers. Defendant Clearview is also a
HAEGGQUIST & ECK, LLP




                        12   “person” within the meaning of California’s commercial misappropriation statute,
                        13   Cal. Civ. Code § 3344. As set forth below, Plaintiffs, individually and on behalf
                        14   of the Class, bring Counts I-IV against Clearview.
                        15                               Defendant Hoan Ton-That
                        16         22.    Defendant Hoan Ton-That is a founder and Chief Executive Officer
                        17   of Clearview. Defendant Ton-That is a “private entity” within the meaning of the
                        18   BIPA, which defines “private entity” as “any individual, partnership, corporation,
                        19   [etc.] … however organized.” 740 ULCS 14/10. Defendant Ton-That is also a
                        20   “person” within the meaning of California’s commercial misappropriation statute,
                        21   Cal. Civ. Code § 3344.
                        22         23.    As a founder and owner of Clearview, Defendant Ton-That knew of,
                        23   participated in, consented to, approved, authorized, and directed the wrongful acts
                        24   alleged in this Complaint. Based on information and belief, Defendant Ton-That
                        25   conspired with Clearview and its other owners/shareholders, officers, and/or
                        26   directors, including, without limitation, Defendant Richard Schwartz, to carry out
                        27   the illegal scheme alleged in this Complaint. As set forth below, Plaintiffs bring
                        28   Counts I, II and IV against Defendant Ton-That.
                                                                     9
                                                            CLASS ACTION COMPLAINT
                        Case 3:20-cv-00370-BAS-MSB Document 1 Filed 02/27/20 PageID.10 Page 10 of 32



                         1                             Defendant Richard Schwartz
                         2         24.    Defendant Richard Schwartz is a founder and, based on information
                         3   and belief, an officer, director and/or principal of Clearview. Defendant Schwartz
                         4   is a “private entity” within the meaning of the BIPA, which defines “private entity”
                         5   as “any individual, partnership, corporation, [etc.] … however organized.” 740
                         6   ULCS 14/10. Defendant Schwartz is also a “person” within the meaning of
                         7   California’s commercial misappropriation statute, Cal. Civ. Code § 3344.
                         8         25.    As a founder and officer, director, and/or principal of Clearview,
                         9   Defendant Schwartz knew of, participated in, consented to, approved, authorized,
                        10   and directed the wrongful acts alleged in this Complaint. Based on information
                        11   and belief, Defendant Schwartz conspired with Clearview and its other
HAEGGQUIST & ECK, LLP




                        12   owners/shareholders, officers, and/or directors, including, without limitation,
                        13   Defendant Hoan Ton-That, to carry out the illegal scheme alleged in this
                        14   Complaint. As set forth below, Plaintiffs bring Counts I, II and IV against
                        15   Defendant Schwartz.
                        16    Defendants Conspired Amongst Themselves and With Others to Carry Out
                        17                                 the Unlawful Scheme
                        18         26.    Defendants conspired amongst themselves and, based on information
                        19   and belief, with the other owners, directors, officers, and/or shareholders of
                        20   Clearview (the “Co-Conspirators”), to carry out the unlawful scheme, including
                        21   the intentional torts. Defendants and the Co-Conspirators knew and/or had reason
                        22   to know about Clearview’s primary business function, which was to scrape the
                        23   internet for images of faces, use facial recognition technology to generate
                        24   biometric information and identifiers, and sell access of the same to third-party
                        25   entities and agencies, without the consent of the consumers who’s photographs
                        26   and biometric information and identifiers were being used. Defendants and the Co-
                        27   Conspirators agreed to this business plan – a plan, which when carried out, violated
                        28   several laws, including, inter alia, the BIPA and California’s commercial
                                                                   10
                                                           CLASS ACTION COMPLAINT
                        Case 3:20-cv-00370-BAS-MSB Document 1 Filed 02/27/20 PageID.11 Page 11 of 32



                         1   misappropriation statute. Defendants and the Co-Conspirators intended to profit
                         2   from the primary, albeit unlawful, business plan of Clearview.
                         3         27.    Defendants each had knowledge of the unlawful business purpose,
                         4   consented to and authorized the fulfillment of the unlawful business purpose, and
                         5   directed and otherwise carried out the unlawful business purpose of the
                         6   unauthorized collecting, capturing, purchasing, receiving through trade, obtaining,
                         7   selling, leasing, trading, disclosing, redisclosing, disseminating, or otherwise
                         8   profiting from and/or using Plaintiffs’ and the Class’s photographs and biometric
                         9   information and identifiers without their consent.
                        10         28.    Each of the Co-Conspirators are responsible as joint tortfeasors for
                        11   all damages ensuing from the wrongful conduct carried out by Defendants. Each
HAEGGQUIST & ECK, LLP




                        12   member of the conspiracy is liable for all acts done by others pursuant to the
                        13   conspiracy, and for all damages caused thereby.
                        14         29.    The true names and capacities of defendants sued herein as Does 1
                        15   through 10, inclusive, are presently not known to Plaintiffs, who therefore sues
                        16   these defendants by such fictitious names. Plaintiffs will seek to amend this
                        17   complaint and include these Doe Defendants true names and capacities when they
                        18   are ascertained. Each of the fictitiously named defendants is responsible in some
                        19   manner for the conduct alleged herein and for the injuries suffered by Plaintiffs
                        20   and The Class.
                        21                            FACTUAL ALLEGATIONS
                        22                               Biometrics and Privacy
                        23
                                   30.    “Biometrics” refers to technologies used to identify an individual
                        24
                             based on unique physical characteristics, e.g., “face geometry.” Throughout the
                        25
                             last several years, companies have developed facial recognition technology, which
                        26
                             works by scanning an image for human faces, extracting facial feature data from
                        27
                             the image, generating a “faceprint” through the use of facial-recognition
                        28
                                                                     11
                                                           CLASS ACTION COMPLAINT
                        Case 3:20-cv-00370-BAS-MSB Document 1 Filed 02/27/20 PageID.12 Page 12 of 32



                         1   algorithms, and then comparing the resultant faceprint to other faceprints stored in
                         2   a database. If a match is found, a person may be identified, including sensitive and
                         3   confidential information about that person.
                         4         31.    This technology has raised serious privacy concerns about its massive
                         5   scope and surreptitiousness. For example, in 2011, Google’s Chairman at the time
                         6   said it was a technology the company held back on because it could be used “in a
                         7   very bad way.” U.S. Senator Markey recognized that widespread use of the
                         8   technology “could facilitate dangerous behavior and could effectively destroy
                         9   individuals’ ability to go about their daily lives anonymously.”
                        10         32.    The Illinois Legislature has acknowledged that the “full ramifications
                        11   of biometric technology are not fully known.” 740 ILCS 14/5(f). It is known,
HAEGGQUIST & ECK, LLP




                        12   however, that the “public welfare, security, and safety will be served by regulating
                        13   the collection, use, safeguarding, handling, storage, retention, and destruction of
                        14   biometric identifiers and information.” 740 ILCS 14/5(g).
                        15         33.    Biometrics are unlike other unique identifiers that are used to access
                        16   finances or other sensitive information.” 740 ILCS 14/5(c). For example, “social
                        17   security numbers, when compromised, can be changed.” Id.               “Biometrics,
                        18   however, are unique to the individual; therefore, once compromised, the individual
                        19   has no recourse … [and] is at heightened risk for identity theft ….” Id.
                        20   Recognizing this problem, the Federal Trade Commission urged companies using
                        21   facial recognition technology to ask for consent before scanning and extracting
                        22   biometric data from photographs.3 This prevailing view has been adopted by both
                        23   the BIPA and the CCPA, which require notice to and consent from the person
                        24   who’s biometric identifier or information is being used. Unfortunately, Clearview
                        25
                        26   3
                               See Facing Facts: Best Practices for Common Uses of Facial Recognition
                        27   Technologies, Federal Trade Commission (Oct.2012), available at
                             http://www.ftc.gov/sites/default/files/documents/reports/facing-facts-best
                        28   practices-common-uses-facial-recognitiontechnologies/121022facialtechrpt.pdf.
                                                                      12
                                                           CLASS ACTION COMPLAINT
                        Case 3:20-cv-00370-BAS-MSB Document 1 Filed 02/27/20 PageID.13 Page 13 of 32



                         1   could care less about the prevailing view or these laws and failed to obtain user
                         2   consent before launching its wide-spread facial recognition program and continues
                         3   to violate millions of California and Illinois residents’ legal privacy rights.
                         4         California’s Consumer Privacy Act of 2018 (“CCPA”) (via UCL)
                         5          34.    Under the CCPA, a “business that collects a consumer’s personal
                         6   information shall, at or before the point of collection, inform consumers as to the
                         7   categories of personal information to be collected and the purposes for which the
                         8   categories of personal information shall be used.” Cal. Civ. Code § 1798.100(b).
                         9   “A business shall not collect additional categories of personal information or use
                        10   personal information collected for additional purposes without providing the
                        11   consumer with notice consistent with this section.” Id.
HAEGGQUIST & ECK, LLP




                        12          35.    The statute defines “personal information” as any “information that
                        13   identifies, relates to, describes, is reasonably capable of being associated with, or
                        14   could reasonable be linked, directly or indirectly, with a particular consumer or
                        15   household.” Cal. Civ. Code § 1798.140(o)(1). Personal information includes, but
                        16   is not limited to, “[b]iometric information.” Cal. Civ. Code § 1798.140(o)(1)(E).
                        17   “Biometric information” means an individual’s physiological, biological, or
                        18   behavioral characteristics, including an individual’s deoxyribonucleic acid
                        19   (DNA), that can be used, singly or in combination with each other or with other
                        20   identifying data, to establish individual identity.” Cal. Civ. Code 1798.140(b).
                        21   “Biometric information includes, but is not limited to, imagery of the iris, retina,
                        22   fingerprint, face, hand, [etc.] … from which an identifier template, such as a
                        23   faceprint … can be extracted ….” Id. (emphasis added).
                        24                Illinois’s Biometric Information Privacy Act (“BIPA”)
                        25
                                    36.    The BIPA was enacted in 2008. Under the BIPA, companies may not
                        26
                             “collect, capture, purchase, receive through trade, or otherwise obtain a person’s
                        27
                             or a customer’s biometric identifier . . . unless it first:
                        28
                                                                         13
                                                             CLASS ACTION COMPLAINT
                        Case 3:20-cv-00370-BAS-MSB Document 1 Filed 02/27/20 PageID.14 Page 14 of 32



                         1         (1) informs the subject . . . in writing that a biometric identifier . . . is being
                                   collected or stored;
                         2
                         3         (2) informs the subject . . . in writing of the specific purpose and length of
                                   term for which a biometric identifier . . . is being collected, stored, and used;
                         4         and
                         5
                                   (3) receives a written release executed by the subject of the biometric
                         6         identifier . . . .”
                         7   740ILCS 14/15(b).
                         8
                                   37.    The statute defines “biometric identifier” to include “retina or iris
                         9
                             scan, fingerprint, voiceprint, or scan of hand or face geometry.” 740 ILCS 14/10.
                        10
                             “Biometric Information’ means any information, regardless of how it is captured,
                        11
HAEGGQUIST & ECK, LLP




                             converted, stored, or shared, based on an individual’s biometric identifier used to
                        12
                             identify an individual.” Id
                        13
                                   38.    The BIPA also regulates how companies must handle Illinois
                        14
                             residents’ biometric identifiers and information. 740 ILCS 14/15(c)-(d). For
                        15
                             example, the law prohibits selling, leasing, trading, or otherwise profiting from a
                        16
                             person’s biometric data. 704 ILCS 14/15(c). The BIPA also requires companies
                        17
                             like Clearview to develop a publicly available written policy establishing a
                        18
                             retention schedule and guidelines for permanently destroying biometric data. 740
                        19
                             ILCS 14/15(a).
                        20
                                 Clearview Knowingly and Intentionally Violated the BIPA and CCPA
                        21
                        22         39.    As explained below, Defendants unlawfully collected, captured,
                        23   purchased, received through trade, obtained, sold, leased, traded, disclosed,
                        24   redisclosed, disseminated, and/or otherwise profited from or used Plaintiffs’ and
                        25   The Class’s photographs and biometric information and identifiers in violation of
                        26   the CCPA, BIPA, and California’s law against Commercial Misappropriation.
                        27
                        28
                                                                        14
                                                            CLASS ACTION COMPLAINT
                        Case 3:20-cv-00370-BAS-MSB Document 1 Filed 02/27/20 PageID.15 Page 15 of 32



                         1   Clearview has been described by the media as the “secretive company that might
                         2   end privacy as we know it.”4
                         3          40.   Clearview uses a software application to illicitly and secretly scrape
                         4   billions of images from websites such as Twitter, Facebook, Venmo, Google,
                         5   Instagram and YouTube, in violation of many of the websites’ policies. Indeed,
                         6   companies such as Facebook and Twitter have sent Clearview cease and desist
                         7   letters.
                         8          41.   Clearview’s software application then applies facial recognition
                         9   software to the illicitly scraped images, whereby the company uses artificial
                        10   intelligence algorithms to scan the facial geometry of faces in the images. The
                        11   algorithm calculates an individual face’s unique physical characteristics, which
HAEGGQUIST & ECK, LLP




                        12   result in a biometric template that is separate and distinct from the image from
                        13   which it was created. Clearview describes the technology as a “state-of-the-art
                        14   neural net” to convert all images into mathematical formulas, or “vectors,” based
                        15   on facial geometry – like how far apart a person’s eyes are. This process generates
                        16   biometric information enabling the identification of the individuals in the images
                        17   (herein referred to as individuals’ “Faceprint”), in direct violation of the BIPA and
                        18   CCPA. Defendants engage in this process without notifying any of the individuals
                        19   whose images Clearview has captured, converted into a Faceprint, stored, and
                        20   shared for a profit. Defendants certainly have not obtained these individuals’
                        21   consent – written or otherwise.
                        22          42.   Once Defendants generate the biometric information for millions of
                        23   people, Clearview sells access to the database to law enforcement agencies and
                        24   private companies. Instead of having limited photo arrays, agencies and private
                        25   companies are now able to use Clearview’s database of three billion photos:
                        26
                        27
                             4
                                   See, e.g., Kshmir Hill, “The Secretive Company That Might End Privacy as
                             We Know It”. New York Times. Jan. 18, 2020. ISSN 0362-4331. Retrieved 2020-
                        28   02-18.
                                                                     15
                                                            CLASS ACTION COMPLAINT
                        Case 3:20-cv-00370-BAS-MSB Document 1 Filed 02/27/20 PageID.16 Page 16 of 32



                         1
                         2        This is how many photos you can search ...
                                                                                      3 b illion
                         3               3



                         4
                         5
                         6               2


                         7                                                                         A chart from marketing
                                                                                                   materials that Clearview
                                                                                                   provided to law
                         8                                                                         enforcement.
                                                                                                   Clearview


                         9
                        10
                        11
HAEGGQUIST & ECK, LLP




                                                Bmilllon    47million
                        12               0-------        ------L____J
                                            ... with the   ... with  .. . with the     .. .with
                                              Los Angeles    Florida        FB I     Clearview
                        13                       Police      Police

                        14
                        15         43.       Based on information and belief, very few individuals have been
                        16   arrested, much less convicted, using Clearview’s database. Yet, these agencies and
                        17   private companies have instantaneous access to the biometric information of
                        18   billions of people allowing them to peep into almost every aspect of their digital
                        19   lives, including who they associate with and where they live.
                        20         44.       It has also been reported that Defendants have real-time access to
                        21   monitor which individuals the law enforcement agencies are searching for. For
                        22   example, an investigative journalist from the New York Times who was doing a
                        23   story on Clearview had a law enforcement agency upload images of his face and
                        24   run it through Clearview’s application. Soon thereafter, the agency received calls
                        25   from Clearview asking if it was talking to the media – a clear sign Clearview has
                        26   the ability and appetite to monitor whom law enforcement is searching for.
                        27         45.       In addition, based on information and belief, the computer code
                        28   underlying Clearview’s software application includes programmable language to
                                                                   16
                                                                CLASS ACTION COMPLAINT
                        Case 3:20-cv-00370-BAS-MSB Document 1 Filed 02/27/20 PageID.17 Page 17 of 32



                         1   enable it to pair with augmented reality glasses. This tool potentially enables any
                         2   user wearing the glasses to identify in real-time every person they see as they walk
                         3   down the street, potentially revealing not just their names, but where they live,
                         4   what they like to do, and who they know and associate with.
                         5         46.    Moreover, it has been shown that Clearview cannot adequately
                         6   safeguard the biometric information and identifiers of Plaintiffs and the Class. On
                         7   February 26, 2020, it was publicly reported that there was a data breach of
                         8   Clearview’s client list and other information.
                         9         47.    The result of Clearview’s technology is not a safer society by
                        10   enabling law enforcement access to a broader database from which can lead to the
                        11   capture of criminals. The result is a profit machine for a single company that relies
HAEGGQUIST & ECK, LLP




                        12   on the secret use of individual’s biometric information. This is a radical evasion
                        13   and erosion of privacy. Defendants are laying the groundwork for a dystopian
                        14   future and violating, inter alia, the BIPA and CCPA in the process.
                        15                         CLASS ACTION ALLEGATIONS
                        16         48.    Plaintiffs reallege and incorporate herein by reference each allegation
                        17   in the preceding and subsequent paragraphs.
                        18         49.    Plaintiffs bring this action individually and on behalf of a class of
                        19   similarly situated individuals pursuant to Rule 23 of the Federal Rules of Civil
                        20   Procedure.
                        21         50.    As used herein, the following terms have the meanings set forth
                        22   below:
                        23                (a)    “California Biometric Information” means an “individual’s
                        24   physiological, biological, or behavioral characteristics, including an individual’s
                        25   deoxyribonucleic acid (DNA), that can be used, singly or in combination with each
                        26   other or with other identifying data, to establish individual identity” as defined
                        27   under CCPA, Cal. Civ. Code § 1798.140(b).
                        28
                                                                      17
                                                           CLASS ACTION COMPLAINT
                        Case 3:20-cv-00370-BAS-MSB Document 1 Filed 02/27/20 PageID.18 Page 18 of 32



                         1                  (b)   “Illinois Biometric Information” means “any information,
                         2   regardless of how it is captured, converted, stored, or shared, based on an
                         3   individual’s biometric identifier used to identify an individual” as defined in the
                         4   BIPA, 740 ILCS 14/10.
                         5                  (c)   “Photograph” means “any photographic or photographic
                         6   reproduction, still or moving, or any videotape or live television transmission, of
                         7   any person, such that the person is identifiable” as defined by Cal. Civ. Code §
                         8   3344(b).
                         9            51.   Plaintiff Burke seeks to represent the following classes of persons:
                        10                  (a)   Sub-Class One (the “CCPA Class”) (Cal. Civ. Code
                        11   § 1798.100, et seq):
HAEGGQUIST & ECK, LLP




                        12            All persons who, while residing in California, had their California
                                      Biometric Information collected and/or used by Clearview without
                        13
                                      prior notice by Clearview and without their consent.
                        14
                                            (b)   Sub-Class Two (the “Commercial Misappropriation
                        15
                             Class”) (Cal. Civ. Code § 3344):
                        16
                                      All persons who, while residing in California, had their Photograph
                        17            or likeness knowingly used by Clearview for commercial gain
                        18            without their consent.
                        19                  (c)   Sub-Class Three (the “Unjust Enrichment Class”):
                        20            All persons who, while residing in California, had their California
                                      Biometric Information misappropriated by Clearview from which
                        21
                                      Clearview was unjustly enriched.
                        22
                                      52.   Plaintiff Pomerene seeks to represent the following class of persons:
                        23
                                            (a)   Sub-Class Four (the “BIPA Class”) (740 ILCS 14/1, et
                        24
                             seq.):
                        25
                                      All persons who, while residing in Illinois, had their Illinois
                        26            Biometric Information collected, captured, purchased, received,
                        27            obtained, sold, leased, traded, disclosed, redisclosed, disseminated,
                        28
                                                                        18
                                                             CLASS ACTION COMPLAINT
                        Case 3:20-cv-00370-BAS-MSB Document 1 Filed 02/27/20 PageID.19 Page 19 of 32



                         1          and/or otherwise profited from and/or used by Clearview without
                                    their consent.
                         2
                         3          53.     Collectively, the four sub-classes are herein referred to as “The
                         4   Class.”
                         5          54.     Excluded from The Class are Clearview, their officers and directors,
                         6   families, owners, and legal representatives, heirs, successors, or assigns, and any
                         7   entity in which Clearview have a controlling interest, and any Judge assigned to
                         8   this case and their immediate families.
                         9          55.     Plaintiffs reserve the right to amend or modify the class definition in
                        10   connection with their motion for class certification, as a result of discovery, at trial,
                        11   or as otherwise allowed by law.
HAEGGQUIST & ECK, LLP




                        12          56.     Plaintiffs bring this action individually and on behalf of all others
                        13   similarly situated because there is a well-defined community of interest in the
                        14   litigation and the proposed sub-classes are easily ascertainable.
                        15                                        Numerosity
                        16          57.     The potential members of The Class, and each of the four sub-classes
                        17   independently, are so numerous joinder of all the members is impracticable. While
                        18   the precise number of members of The Class, or each of the four sub-classes, has
                        19   not been determined, Plaintiffs are informed and believe The Class, and each of
                        20   the four-sub classes, include at least thousands (and potentially even millions) of
                        21   individuals.
                        22          58.     Based on information and belief, Clearview’s records evidence the
                        23   number and location of The Class, and each of the four sub-classes, respectively.
                        24                            Commonality and Predominance
                        25          59.     There are questions of law and fact common to The Class that
                        26   predominate over any questions affecting only individual class members. These
                        27   common questions of law and fact include, without limitation:
                        28
                                                                        19
                                                             CLASS ACTION COMPLAINT
                        Case 3:20-cv-00370-BAS-MSB Document 1 Filed 02/27/20 PageID.20 Page 20 of 32



                         1                  (a)   Whether Clearview collected, captured, received, or otherwise
                         2   obtained Plaintiff Pomerene’s and the BIPA Class’s Illinois Biometric
                         3   Information;
                         4                  (b)   Whether Clearview has sold, leased, traded, or otherwise
                         5   profited from Plaintiff Pomerene’s and the BIPA Class’s Illinois Biometric
                         6   Information;
                         7                  (c)   Whether Clearview disclosed, redisclosed, or otherwise
                         8   disseminated Plaintiff Pomerene’s and the BIPA Class’s Illinois Biometric
                         9   Information;
                        10                  (d)   Whether Clearview properly informed Plaintiff Pomerene’s
                        11   and the BIPA Class that it collected, captured, purchased, received, obtained, sold,
HAEGGQUIST & ECK, LLP




                        12   leased, traded, disclosed, redisclosed, disseminated, and/or otherwise profited
                        13   from and/or used their Illinois Biometric Information;
                        14                  (e)   Whether Clearview obtained a written release (as defined in
                        15   740 ILCS 14/10) from Plaintiff Pomerene and the BIPA Class to collect, capture,
                        16   or otherwise obtain their biometric identifiers;
                        17                  (f)   Whether Clearview made publicly available to Plaintiff
                        18   Pomerene and the BIPA Class, a written policy establishing a retention schedule
                        19   and guidelines for permanently destroying Illinois Biometric Information in
                        20   compliance with the BIPA;
                        21                  (g)   Whether Clearview’s violations of the BIPA were committed
                        22   intentionally, recklessly, or negligently;
                        23                  (h)   Whether Clearview collected and/or used Plaintiff Burke’s and
                        24   the CCPA Class’s California Biometric Information without first providing notice
                        25   of such collection and/or use;
                        26                  (i)   Whether Clearview knowingly used the Photograph and/or
                        27   likeness of Plaintiff Burke and the Commercial Misappropriation Class for
                        28   commercial gain without their consent;
                                                                          20
                                                              CLASS ACTION COMPLAINT
                        Case 3:20-cv-00370-BAS-MSB Document 1 Filed 02/27/20 PageID.21 Page 21 of 32



                         1                (j)    Whether      Clearview      was   unjustly     enriched   by    the
                         2   misappropriation of Plaintiff Burke’s and the Unjust Enrichment Class’s
                         3   California Biometric Information;
                         4                (k)    Whether      Defendants     conspired    for    the   purpose    of
                         5   accomplishing some concerted action either for an unlawful purpose or lawful
                         6   purpose by unlawful means; and
                         7                (l)    Whether Plaintiffs and The Class have been harmed and the
                         8   proper measure of relief.
                         9                                         Typicality
                        10         60.    The claims of Plaintiffs are typical of the claims of The Class.
                        11   Plaintiffs and all members of The Class sustained injuries and damages arising out
HAEGGQUIST & ECK, LLP




                        12   of and caused by Clearview’s common course of conduct in violation of laws,
                        13   regulations that have the force and effect of law, and statutes as alleged herein.
                        14                               Adequacy of Representation
                        15
                                   61.    Plaintiffs will fairly and adequately represent and protect the interests
                        16
                             of The Class. Counsel who represents Plaintiffs are competent and experienced in
                        17
                             litigating large consumer class actions.
                        18
                                                         Superiority of Class Action
                        19
                                   62.    A class action is superior to other available means for the fair and
                        20
                             efficient adjudication of this controversy. Individual joinder of The Class is not
                        21
                             practicable, and questions of law and fact common to The Class predominate over
                        22
                             any questions affecting only individual members of The Class. Each member of
                        23
                             The Class has been damaged and is entitled to recovery because of Clearview’s
                        24
                             uniform unlawful policy and/or practices described herein. There are no
                        25
                             individualized factual or legal issues for the court to resolve that would prevent
                        26
                             this case from proceeding as a class action. Class action treatment will allow those
                        27
                             similarly situated persons to litigate their claims in the manner that is most efficient
                        28
                                                                        21
                                                             CLASS ACTION COMPLAINT
                        Case 3:20-cv-00370-BAS-MSB Document 1 Filed 02/27/20 PageID.22 Page 22 of 32



                         1   and economical for the parties and the judicial system. Plaintiffs are unaware of
                         2   any difficulties that are likely to be encountered in the management of this action
                         3   that would preclude its maintenance as a class action.
                         4                                    COUNT I
                                               Unlawful and Unfair Business Practices
                         5
                                         In Violation of Bus. & Prof. Code §§ 17200, et seq.
                         6       (On Behalf of Plaintiff Burke and The CCPA Class, the Commercial
                                 Misappropriation Class, and the Unjust Enrichment Class against All
                         7
                                                             Defendants)
                         8
                                   63.    Plaintiffs hereby reallege and incorporate by reference the allegations
                         9
                             contained in the paragraphs above, as if fully set forth herein.
                        10
                                   64.    Defendants engaged in unlawful activity prohibited by the UCL. The
                        11
HAEGGQUIST & ECK, LLP




                             actions of Defendants as alleged within this Complaint constitute unlawful and
                        12
                             unfair business practices with the meaning of the UCL.
                        13
                                   65.    Defendants have conducted the following unlawful activities:
                        14
                                          (a)    Violations of the CCPA, Civil Code § 1798.100(b)
                        15
                             (Defendant Clearview); and
                        16
                                          (b)    Violations of Commercial Misappropriation, Cal. Civ. Code
                        17
                             § 3344(a) (all Defendants).
                        18
                                   66.    The statutory requirements for Commercial Misappropriation under
                        19
                             Cal. Civ. Code § 3344, including how Defendants violated that law, are set forth
                        20
                             in detail in Count II herein below.
                        21
                                   67.    With respect to Clearview’s violation of the CCPA, a “business that
                        22
                             collects a consumer’s personal information shall, at or before the point of
                        23
                             collection, inform consumers as to the categories of personal information to be
                        24
                             collected and the purposes for which the categories of personal information shall
                        25
                             be used.” Cal. Civ. Code § 1798.100(b). “A business shall not collect additional
                        26
                             categories of personal information or use personal information collected for
                        27
                        28
                                                                      22
                                                           CLASS ACTION COMPLAINT
                        Case 3:20-cv-00370-BAS-MSB Document 1 Filed 02/27/20 PageID.23 Page 23 of 32



                         1   additional purposes without providing the consumer with notice consistent with
                         2   this section.” Id.
                         3          68.    The CCPA defines “personal information” as any “information that
                         4   identifies, relates to, describes, is reasonably capable of being associated with, or
                         5   could reasonable be linked, directly or indirectly, with a particular consumer or
                         6   household.” Cal. Civ. Code § 1798.140(o)(1). Personal information includes, but
                         7   is not limited to, “[b]iometric information.” Cal. Civ. Code § 1798.140(o)(1)(E).
                         8   “Biometric information” means an individual’s physiological, biological, or
                         9   behavioral characteristics, including an individual’s deoxyribonucleic acid
                        10   (DNA), that can be used, singly or in combination with each other or with other
                        11   identifying data, to establish individual identity.” Cal. Civ. Code § 1798.140(b).
HAEGGQUIST & ECK, LLP




                        12   “Biometric information includes, but is not limited to, imagery of the iris, retina,
                        13   fingerprint, face, hand, [etc.] … from which an identifier template, such as a
                        14   faceprint … can be extracted ….” Id. (emphasis added).
                        15          69.    As set forth in detail elsewhere in this Complaint, Clearview collected
                        16   Plaintiff Burke’s and the CCPA Class’s “personal information” as defined in the
                        17   CCPA and failed to inform Plaintiff Burke and the CCPA Class of the same at or
                        18   before the point of collection. Accordingly, Clearview violated the CCPA.
                        19   Clearview also engaged in Commercial Misappropriation as detailed in Count II
                        20   herein below.
                        21          70.    In addition to constituting “unlawful conduct” in violation of the
                        22   above-noted laws, Clearview’s activities also constitute unfair practices in
                        23   violation of the UCL because Clearview’s practices violate an established public
                        24   policy, and/or the practice is immoral, unethical, oppressive, unscrupulous, and
                        25   substantially injurious to Plaintiff Burke, the CCPA Class, and the Commercial
                        26   Misappropriation Class.
                        27          71.    Because of Defendants’ violations of the identified laws, Plaintiff
                        28   Burke, the CCPA Class, and the Commercial Misappropriation Class have
                                                              23
                                                            CLASS ACTION COMPLAINT
                        Case 3:20-cv-00370-BAS-MSB Document 1 Filed 02/27/20 PageID.24 Page 24 of 32



                         1   suffered injury-in-fact and have lost money or property. Plaintiff Burke, the CCPA
                         2   Class, and the Commercial Misappropriation Class are entitled to restitution,
                         3   restitutionary disgorgement, an injunction, declaratory, and other equitable relief
                         4   against such unlawful practices to prevent future harm for which there is no
                         5   adequate remedy at law.
                         6         72.     As a direct and proximate result of the unfair business practices of
                         7   Defendants, Plaintiff Burke, the CCPA              Class, and the Commercial
                         8   Misappropriation Class are entitled to equitable and injunctive relief, including
                         9   restitutionary disgorgement of the value of Plaintiff Burke’s, the CCPA Class’s,
                        10   and the Commercial Misappropriation Class’s California Biometric Information
                        11   and Photographs and/or likeness which have been unlawfully misappropriated by
HAEGGQUIST & ECK, LLP




                        12   Clearview. Defendants should be enjoined and cease and desist from engaging in
                        13   the practices described herein for the maximum time permitted pursuant to Bus. &
                        14   Prof. Code § 17208, including any tolling.
                        15         73.     The unlawful and unfair conduct alleged herein is continuing, and
                        16   there is no indication that Defendants will refrain from such activity in the future.
                        17   Plaintiffs believe and allege that if Defendants are not enjoined from the conduct
                        18   set forth in this Complaint, they will continue to violate California and Illinois
                        19   laws. Plaintiffs further request that the court issue a preliminary and permanent
                        20   injunction.
                        21         74.     Plaintiffs are also entitled to and hereby claim attorneys’ fees and
                        22   costs, pursuant to the private attorney general theory doctrine (Code of Civil
                        23   Procedure § 1021.5), and any other applicable provision for attorney fees and
                        24   costs, based upon the violation of the underlying public policies.
                        25
                        26
                        27
                        28
                                                                      24
                                                           CLASS ACTION COMPLAINT
                        Case 3:20-cv-00370-BAS-MSB Document 1 Filed 02/27/20 PageID.25 Page 25 of 32



                         1                                     COUNT II
                                                     Commercial Misappropriation
                         2
                                          In Violation of California Cal. Civ. Code § 3344(a)
                         3    (On Behalf of Plaintiff Burke and The Commercial Misappropriation Class
                                                        against All Defendants)
                         4
                         5         75.    Plaintiffs hereby reallege and incorporate by reference the allegations
                         6   contained in the paragraphs above, as if fully set forth herein.
                         7         76.    Pursuant to California Civil Code § 3344(a) it is unlawful for any
                         8   person to knowingly use “another’s name, voice, signature, photograph, or
                         9   likeness, in any manner … without such person’s prior consent ….”
                        10         77.    Any person who violates this section shall be liable to the injured
                        11   party or parties “in an amount equal to the greater of seven hundred fifty dollars
HAEGGQUIST & ECK, LLP




                        12   ($750) or the actual damages suffered by him or her as a result of the unauthorized
                        13   use, and any profits from the unauthorized use that are attributable to the use and
                        14   are not taken into account in computing the actual damages.” Cal. Civ. Code §
                        15   3344(a); See Orthopedic Systems, Inc. v. Schlein, 202 Cal. App. 4th 529, 547
                        16   (2001) (“We hold that under section 3344(a), an injured party may recover either
                        17   the amount of damages specified in the statute or actual damages, whichever is
                        18   greater, as well as profits from the unauthorized use.”).
                        19         78.    Plaintiff Burke and the Commercial Misappropriation Class had
                        20   Photographs (as defined in Cal. Civ. Code § 3344(b)) posted to various websites
                        21   on the internet, including on Facebook, Twitter, Google, Instagram, Venmo, and
                        22   YouTube, under the terms and conditions governing those sites.
                        23         79.    Without providing notice to, and/or obtaining consent from, Plaintiff
                        24   Burke and the Commercial Misappropriation Class, Defendants knowingly and
                        25   illicitly obtained Photographs of Plaintiff Burke and the Commercial
                        26   Misappropriation Class by scraping the internet in violation of many of the
                        27   websites’ policies which prohibited such conduct. Without notice to, and/or
                        28   consent from, Plaintiff Burke and the Misappropriation Class, Defendants
                                                                      25
                                                           CLASS ACTION COMPLAINT
                        Case 3:20-cv-00370-BAS-MSB Document 1 Filed 02/27/20 PageID.26 Page 26 of 32



                         1   knowingly used their Photographs and likeness to its advantage by selling access
                         2   to them to third-party entities for a commercial gain.
                         3         80.    The use of Plaintiff Burke’s and the Commercial Misappropriation
                         4   Class’s Photographs and likeness by Defendants did not have any connection with
                         5   any news, public affairs, sports broadcast or account, or any political campaign.
                         6         81.    “Shareholders, officers, and directors of corporations” may be “held
                         7   personally liable for intentional torts when they knew or had reason to know about
                         8   but failed to put a stop to tortious conduct.” Asahi Kasei Pharma Corp. v. Actelion
                         9   Ltd., 222 Cal. App. 4th 945, 966 (2013). In addition, all persons “who are shown
                        10   to have participated in an intentional tort are liable for the full amount of the
                        11   damages suffered.” Id. Defendants Hon-That and Schwartz knew of, consented to,
HAEGGQUIST & ECK, LLP




                        12   directed, and/or authorized the tortious conduct and failed to put a stop to it.
                        13         82.    As a direct and proximate result of Defendants’ conduct, Plaintiff
                        14   Burke and the Commercial Misappropriation Class have been harmed in an
                        15   amount to be proven at the time of trial.
                        16         83.    Plaintiff Burke and the Commercial Misappropriation Class are also
                        17   entitled to claim recovery of costs and reasonable attorneys’ fees pursuant to Cal.
                        18   Civ. Code § 3344(a).
                        19                                    COUNT III
                                                   Unjust Enrichment / Restitution
                        20
                                (On Behalf of Plaintiff Burke and The Unjust Enrichment Class against
                        21                               Defendant Clearview)
                        22         84.    Plaintiffs hereby reallege and incorporate by reference the allegations
                        23   contained in the paragraphs above, as if fully set forth herein.
                        24         85.    Clearview was unjustly enriched by its unlawful misappropriation of
                        25   Plaintiff Burke’s and the Unjust Enrichment Class’s California Biometric
                        26   Information, Photographs, and likeness. Through its unlawful conduct, Clearview
                        27   received and retained a benefit it otherwise would not have achieved. By depriving
                        28   Plaintiff Burke and the Unjust Enrichment Class of control over their valuable
                                                                   26
                                                            CLASS ACTION COMPLAINT
                        Case 3:20-cv-00370-BAS-MSB Document 1 Filed 02/27/20 PageID.27 Page 27 of 32



                         1   Biometric Information, Clearview took control of and misappropriated the value
                         2   of their California Biometric Information. Clearview’s conduct also exposed
                         3   Plaintiff Burke and the Unjust Enrichment Class to a heightened risk of an invasion
                         4   of their privacy.
                         5         86.     There is not another adequate remedy at law. It would be unjust and
                         6   unfair for Clearview to retain any of the benefits obtained from its unlawful
                         7   misappropriation of Plaintiff Burke’s and the Unjust Enrichment Class’s
                         8   California Biometric Information.
                         9         87.    Clearview should be ordered to disgorge the proceeds that it unjustly
                        10   received from the misappropriation of Plaintiff Burke’s and the Unjust Enrichment
                        11   Class’s California Biometric Information.
HAEGGQUIST & ECK, LLP




                        12                                    COUNT IV
                                                         Violation of the BIPA
                        13
                                                        740 ILCS §14/1, et seq.
                        14         (On Behalf of Plaintiff Pomerene and The BIPA Class against all
                                                              Defendants)
                        15
                        16         88.    Plaintiffs hereby reallege and incorporate by reference the allegations
                        17   contained in the paragraphs above, as if fully set forth herein.
                        18         89.    Clearview violated the following sections of the BIPA:
                        19                (a)    740 ILCS 14/15(a);
                        20                (b)    740 ILCS 14/15(b);
                        21                (c)    740 ILCS 14/15(c); and
                        22                (d)    740 ILCS 14/15(d).
                        23         90.     Section 15(a) of the BIPA requires that any “private entity in
                        24   possession of biometric identifiers or biometric information must develop a written
                        25   policy, made available to the public, establishing a retention schedule and
                        26   guidelines for permanently destroying biometric identifiers and biometric
                        27   information when the initial purpose for collecting or obtaining such identifiers or
                        28
                                                                      27
                                                           CLASS ACTION COMPLAINT
                        Case 3:20-cv-00370-BAS-MSB Document 1 Filed 02/27/20 PageID.28 Page 28 of 32



                         1   information has been satisfied or within 3 years of the individual’s last interaction
                         2   with the private entity, whichever occurs first.” 740 ILCS 14/15(a).
                         3         91.    Section 15(b) of the BIPA makes it unlawful for any private entity to,
                         4   among other things, “collect, capture, purchase, receive through trade, or
                         5   otherwise obtain a person’s or a customer’s biometric identifier or biometric
                         6   information, unless it first: (1) informs the subject . . . in writing that a biometric
                         7   identifier or biometric information is being collected or stored; (2) informs the
                         8   subject . . . in writing of the specific purpose and length of term for which a
                         9   biometric identifier or biometric information is being collected, stored, and used;
                        10   and (3) receives a written release executed by the subject of the biometric identifier
                        11   or biometric information ….” 740 ILCS 14/15(b).
HAEGGQUIST & ECK, LLP




                        12         92.    Section 15(c) of the BIPA makes it unlawful for any private entity to,
                        13   among other things, “sell, lease, trade, or otherwise profit from a person’s or a
                        14   customer’s biometric identifier or biometric information.” 740 ILCS 14/15(c).
                        15         93.    Section 15(d) of the BIPA makes it unlawful for any private entity to,
                        16   among other things, “disclose, redisclose, or otherwise disseminate a person’s or
                        17   a customer’s biometric identifier or biometric information unless: (1) the subject
                        18   of the biometric identifier or biometric information … consents to the disclosure
                        19   or redisclosure; (2) the disclosure or redisclosure completes a financial transaction
                        20   requested by the subject of the biometric identifier or the biometric information
                        21   …; (3) the disclosure or redisclosure is required by State or federal law or
                        22   municipal ordinance; or (4) the disclosure is required pursuant to a valid warrant
                        23   or subpoena issued by a court of competent jurisdiction.” 740 ILCS 14/15(d).
                        24         94.    Clearview violated Sections 15(a)-(d) of the BIPA. Preliminarily,
                        25   Clearview is a Delaware corporation and thus qualifies as a “private entity” under
                        26   the BIPA. 740 ILCS 14/10. Defendants Ton-That and Schwartz are “individuals”
                        27   and, thus, are each a “private entity” under the BIPA. Id.
                        28
                                                                       28
                                                            CLASS ACTION COMPLAINT
                        Case 3:20-cv-00370-BAS-MSB Document 1 Filed 02/27/20 PageID.29 Page 29 of 32



                         1         95.    Plaintiffs’ and The Class’s Faceprints are “biometric identifiers” and
                         2   “biometric information” pursuant to 740 ILCS 14/10.
                         3         96.    During the relevant period, Clearview did not make available to the
                         4   public a written policy establishing a retention schedule and guidelines for
                         5   permanently destroying Plaintiff Pomerene’s and the BIPA Class’s biometric
                         6   identifiers and biometric information as specified by the BIPA. 740 ILCS 14/15(a).
                         7   Thus, Clearview violated Section 15(a) of the BIPA.
                         8         97.    Clearview systematically and automatically collected, captured,
                         9   purchased, received, and/or otherwise obtained the BIPA Class’s biometric
                        10   identifiers and/or biometric information without first obtaining the specific written
                        11   release required by 740 ILCS 14/15(b)(3). Likewise, Clearview did not properly
HAEGGQUIST & ECK, LLP




                        12   inform Plaintiff Pomerene or the BIPA Class in writing that their biometric
                        13   identifiers and/or biometric information were being collected, captured,
                        14   purchased, received, and/or otherwise obtained, nor did it inform them in writing
                        15   of the specific purpose and length of term for which their biometric identifiers
                        16   and/or biometric information were being collected, captured, purchased, received,
                        17   and/or otherwise obtained as required by 740 ILCS 14/15(b)(1)-(2). Thus,
                        18   Clearview violated Section 15(b) of the BIPA.
                        19         98.    Clearview knowingly sold, leased, traded, and/or otherwise profited
                        20   from Plaintiff Pomerene’s and the BIPA Class’s biometric identifiers and/or
                        21   biometric information. Thus, Clearview violated Section 15(c) of the BIPA.
                        22         99.    Clearview also disclosed, redisclosed, and/or otherwise disseminated
                        23   Plaintiff Pomerene’s and the BIPA Class’s biometric identifiers and/or biometric
                        24   information without obtaining the consent from Plaintiff Pomerene and the BIPA
                        25   Class and/or their authorized representatives. The disclosure, redisclosure, and/or
                        26   dissemination by Clearview of Plaintiff Pomerene’s and the BIPA Class’s
                        27   biometric identifiers and/or biometric information was not to complete a financial
                        28   transaction requested or authorized by Plaintiff Pomerene or members of the BIPA
                                                                      29
                                                           CLASS ACTION COMPLAINT
                        Case 3:20-cv-00370-BAS-MSB Document 1 Filed 02/27/20 PageID.30 Page 30 of 32



                         1   Class, nor was the disclosure and/or redisclosure required by State or federal law,
                         2   municipal ordinance, or required pursuant to a valid warrant or subpoena issued
                         3   by a court of competent jurisdiction. Thus, Clearview violated Section 15(d) of the
                         4   BIPA.
                         5           100. Defendants Ton-That and Schwartz conspired with Clearview and the
                         6   Co-Conspirators to carry out the unlawful scheme set forth above. They each had
                         7   direct knowledge of the scheme, and consented, participated, directed, and
                         8   otherwise assisted in carrying out the unlawful scheme. Based on information and
                         9   belief, Defendants are continuing to direct and carry out the unlawful scheme.
                        10           101. Plaintiff Pomerene and the BIPA Class have been directly harmed by
                        11   Clearview’s violations of Sections 15(a)-(d) of the BIPA. They have been deprived
HAEGGQUIST & ECK, LLP




                        12   of their control over their valuable information, and otherwise suffered monetary
                        13   and non-monetary losses. By depriving Plaintiff Pomerene and the BIPA Class of
                        14   control over their valuable information, Clearview misappropriated the value of
                        15   their biometric identifiers and/or biometric information. Based on information and
                        16   belief, Clearview has profited from its unlawful conduct.
                        17           102. On behalf of Plaintiff Pomerene and the BIPA Class, Plaintiffs seek:
                        18   (i) injunctive and equitable relief as necessary to protect the interests of Plaintiff
                        19   Pomerene and the BIPA Class by requiring Clearview to comply with the BIPA’s
                        20   requirements; (ii) statutory damages of $5,000 per intentional or reckless violation
                        21   of the BIPA pursuant to 740 ILCS 14/20(2) and statutory damages of $1,000 per
                        22   negligent violation of the BIPA pursuant to 740 ILCS 14/20(1); and (iii)
                        23   reasonable attorneys’ fees and costs and other litigation expenses pursuant to 740
                        24   ILCS 14/20(3).
                        25                                PRAYER FOR RELIEF
                        26           103. Wherefore, Plaintiffs, individually and on behalf of The Class,
                        27   respectfully request that this Court enter an Order:
                        28
                                                                       30
                                                            CLASS ACTION COMPLAINT
                        Case 3:20-cv-00370-BAS-MSB Document 1 Filed 02/27/20 PageID.31 Page 31 of 32



                         1                A.     Certifying this case as a class action on behalf of the four sub-
                         2   classes defined above, appointing Plaintiffs as the representatives of the Class, and
                         3   appointing their counsel as Class Counsel;
                         4                B.     Declaring that Defendants’ actions, as set out above, violate the
                         5   BIPA, 740 ILCS 14/1, et seq.;
                         6                C.     Declaring that Clearview’s actions, as set out above, violates
                         7   the CCPA, Cal. Civ. Code §1798.100, et seq.;
                         8                D.     Declaring that Defendants’ actions, as set out above, violate
                         9   California’s commercial misappropriation statute, Cal. Civ. Code § 3344(a);
                        10                E.     Declaring that Defendants’ actions, as set out above, violate
                        11   California’s UCL, Bus. & Prof. Code §17200, et seq.;
HAEGGQUIST & ECK, LLP




                        12                F.     Awarding     compensatory,      non-compensatory,      statutory,
                        13   exemplary, and punitive damages;
                        14                G.     Awarding statutory damages of $5,000 per intentional or
                        15   reckless violation of the BIPA pursuant to 740 ILCS 14/20(2) and statutory
                        16   damages of $1,000 per negligent violation of the BIPA pursuant to 740 ILCS
                        17   14/20(1);
                        18                H.     Awarding either the amount of damages specified in the statute
                        19   or actual damages, whichever is greater, as well as profits from the unauthorized
                        20   use pursuant California’s commercial misappropriation statute, Cal. Civ. Code
                        21   § 3344(a);
                        22                I.     Awarding restitution of all monies, expenses, and costs due to
                        23   Plaintiffs and The Class;
                        24                J.     Awarding restitutionary disgorgement from the unlawful and
                        25   unfair business practices in violation of Bus. & Prof. Code §§ 17200, et seq.;
                        26                K.     Awarding Plaintiffs and the Class their reasonable attorneys’
                        27   fees, costs and litigation expenses;
                        28
                                                                      31
                                                            CLASS ACTION COMPLAINT
                        Case 3:20-cv-00370-BAS-MSB Document 1 Filed 02/27/20 PageID.32 Page 32 of 32



                         1                  L.    Awarding Plaintiffs and the Class per- and post-judgement
                         2   interest, to the extent allowable;
                         3                  M.    Awarding injunctive and other equitable relief as necessary to
                         4   protect the interests of the Class, including, among other things, an order requiring
                         5   Clearview to comply with the BIPA and CCPA; and
                         6                  N.    Awarding such other and further relief as equity and justice
                         7   may require.
                         8                                     JURY DEMAND
                         9          Plaintiffs, individually, and on behalf of The Class, hereby demand trial by
                        10   jury on all issues so triable.
                        11
HAEGGQUIST & ECK, LLP




                        12    Dated: February 27, 2020                 HAEGGQUIST & ECK, LLP
                        13                                             AMBER L. ECK (177882)
                                                                       ALREEN HAEGGQUIST (221858)
                        14                                             AARON M. OLSEN (259923)
                        15                                             IAN PIKE (329183)
                        16
                        17
                                                                       By:
                        18                                                       AARON M. OLSEN
                        19
                                                                       225 Broadway, Suite 2050
                        20                                             San Diego, CA 92101
                        21                                             Telephone: 619-342-8000
                                                                       Facsimile: 619-342-7878
                        22                                             aarono@haelaw.com
                        23
                                                                       Counsel for Plaintiffs and the Proposed
                        24                                             Class
                        25
                        26
                        27
                        28
                                                                       32
                                                              CLASS ACTION COMPLAINT
